DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 11, 13, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent application no. 2014/0314530 to Strom.
Regarding claims 1, 4, 6 and 18, Strom discloses a collection system, comprising: at least one storage compartment (42) comprising a plurality of regions (46 and 48); a bin (12) for transporting material from a first environment towards the storage compartment; and a diverter (44), wherein the diverter is dimensioned to distribute material among the plurality of regions within the storage compartment, where the diverter has a first position during use in which at least a portion of the diverter is positioned below the bin when the bin is in a raised position for emptying material (see fig. 
Regarding claims 11 and 20, Strom discloses the system of claim 1, where the diverter distributes material in a substantially uniform distribution among a plurality of gaylords positioned within the storage compartment (paragraph 50).
Regarding claim 13, Strom discloses the system of claim 1, wherein the collection system is a mobile collection system (14).

Allowable Subject Matter
Claims 14-17 are allowed.
Claims 2, 3, 5, 7-10, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The prior art does not show separately or in combination the detailed embodiment of a collection system, comprising:
at least one storage compartment; a bin for transporting material from a first environment towards the storage compartment; and a diverter, wherein the diverter is dimensioned to distribute material within the storage compartment, the diverter distributing material simultaneously into two distinct regions in the storage compartment, where the diverter has a first position during use in which the diverter distributes material emptied from the bin, and where the diverter is configured to move from the first position during use to a second position when the diverter is being stowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Wbj.